ON REHEARING.
Upon the petition of the respondent a reargument of the appeal in this action was ordered, and the ease reheard at the May term, 1888, at Yankton. The personnel of the court had changed somewhat since the former argument; Judges Palmee and Francis having retired, and been succeeded by Judges Garland and Rose. After such reargument, the court filed the following memoranda in the cause:
Per Curiam.
Upon a reconsideration of this case we are unable to discover any reason for change in the conclusion arrived at upon the former argument, and as announced in the opinion of the court by Mr. Justice Spencer. For the reasons in said opinion stated, the judgment appealed from must be reversed, and a new trial ordered.
All concur.